Name: COMMISSION REGULATION (EC) No 47/95 of 12 January 1995 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 13 . 1 . 95 Official Journal of the European Communities No L 9/ 19 COMMISSION REGULATION (EC) No 47/95 of 12 January 1995 fixing the agricultural conversion rates No 3813/92 at + 4,220 and  0,780 and of the other part to fix a new agricultural conversion rate for the Spanish peseta and Swedish krone ; Whereas Article 15 (3) oif Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 3528/93 (2), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 28/95 (3) ; Whereas Article 4 of Regulation (EEC) No 3813/92 provides that the agricultural conversion rate for a floating currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels ; whereas, notwithstanding that Article 4, Article 4a of that Regulation applies until 31 December 1994 ; whereas Council Regulation (EC) No 331 1 /94 (4) extends these provisions until 31 January 1995 ; Whereas the representative market rates are determined on the basis of reference periods established in accord ­ ance with Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (5), as amended by Regulation (EC) No 547/94 (6) ; Whereas, however, Article 2 of Regulation (EEC) No 1608/93 provides that, in cases where the absolute value of the difference between the monetary gaps in two Member States, calculated from the average on the ecu rates for three consecutive working days, exceeds six points :  the representative market rates for the currencies in question shall be adjusted on the basis of the three working days in question, and  the basic reference period concerned begins the day following these three working days ; Whereas, as a consequence of the exchange rates recorded during the reference period 11 to 12 January 1995, it is necessary of the one part to fix the limits referred to in paragraphs 1 and 3 of Article 4a of Regulation (EEC) The agricultural conversion rates are fixed in Annex I hereto. Article 2 In the case referred to in Article 1 5 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance . Article 3 Regulation (EC) No 28/95 is hereby repealed. (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 320, 22. 12. 1993, p. 32. (3) OJ No L 7, 11 . 1 . 1995, p. 1 . Article 4 This Regulation shall enter into force on 13 January 1995. (4) OJ No L 350, 31 . 12. 1994, p. 1 . O OJ No L 108 , 1 . 5 . 1993, p. 106. (6) OJ No L 69, 12. 3 . 1994, p. 1 . No L 9/20 Official Journal of the European Communities 1T 1 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 January 1995. For the Commission Rene STEICHEN Member of the Commission ANNEX I Agricultural conversion rates ECU 1 = 49,3070 9,34812 2,35418 354,617 239,331 7,98191 7,02071 2,65256 0,976426 2 395,55 16,5658 198,007 11,0985 0.953575 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Portuguese escudos French francs Finnish marks Dutch guilders Irish punt Italian lire Austrian schillings Spanish pesetas Swedish Kroner Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 47,4106 Belgian and ECU 1 = 51,3615 Belgian and Luxembourg francs Luxembourg francs 8,98858 Danish kroner 9,73763 Danish kroner 2,26363 German marks 2,45227 German marks 340,978 Greek drachmas 369,393 Greek drachmas 230,126 Portuguese escudos 249,303 Portuguese escudos 7,67491 French francs 8,31449 French francs 6,75068 Finnish marks 7,31324 Finnish marks 2,55054 Dutch guilders 2,76308 Dutch guilders 0,938871 Irish punt 1,01711 Irish punt 2 303,41 Italian lire 2 495,36 Italian lire 15,9287 Austrian schillings 17,2560 Austrian schillings 190,391 Spanish pesetas 206,257 Spanish pesetas 10,6716 Swedish Kroner 11,5609 Swedish Kroner 0,916899 Pound sterling 0,993307 Pound sterling